Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/13/2021 and 07/14/2021 have been considered here.

Status of Claims
The amendments and arguments filed on 04/22/2021 are acknowledged and have been fully considered.  Claims 14-15, 17, 19-20, and 22 are now pending.  Claims 1-13, 16, 18, and 21 are canceled; claims 14-15, 17, 19, and 22 are amended.
Claims 14-15, 17, 19-20, and 22 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17, 19-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammatory bowel disease (IBD), does not reasonably provide enablement for preventing any and all inflammatory bowel diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands Factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. All of the factors have been considered with regard to the claims, with the most relevant factors discussed below: 

The breadth of the claims: The instant claims are deemed very broad as they are directed to preventing or treating any and all inflammatory bowel diseases using any and all graphene nano-structures in any and all methods of administration in any and all dosage amounts to any and all subjects.

The nature of the invention: the instant invention is directed towards a method of treating or preventing inflammatory bowel disease.

The state of the prior art: Shown in US PGPUB 20160193249 A1 (Tour, 2016), carbon material, specifically nanomaterial such as graphene quantum dots, graphene, graphene oxide, carbon black, activated carbon, carbon nanotubes, ultra-short single-walled carbon nanotubes (also referred to as hydrophilic carbon clusters or HCCs) and combinations thereof (see Tour, paragraph 0005), has been known as a viable treatment for inflammatory diseases, such as chronic inflammatory diseases, autoimmune diseases, T cell-mediated diseases, T cell-mediated autoimmune diseases, T cell-mediated inflammatory diseases, multiple sclerosis, rheumatoid arthritis, reactive arthritis, ankylosing spondylitis, systemic lupus erythematosus, glomerulonephritis, psoriasis, scleroderma, alopecia aerata, type 1 diabetes mellitus, celiac sprue disease, colitis, pernicious anemia, encephalomyelitis, vasculitis, thyroiditis, Addison's disease, Sjogren's syndrome, antiphospholipid syndrome, autoimmune cardiomyopathy, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune inner ear disease, autoimmune lymphoproliferative disorder, autoimmune peripheral neuropathy, pancreatitis, polyendocrine syndrome, thrombocytopenic purpura, uveitis, Behcet's disease, narcolepsy, myositis, polychondritis, asthma, chronic obstructive pulmonary disease, graft-versus-host disease, chronic graft rejection, and combinations thereof (see Tour, paragraph 0009) by reducing or inhibiting t cell mediated reactions (see Tour, paragraph 0010), reduces or inhibits proliferation of targeted t cells, or reduces or inhibits cytokine production by targeted T cells (see Tour, paragraph 0011). 
US PGPUB 20130216581 A1 (Fahmy, 2013) teaches that carbon nanotube-based compositions with attached t cell ligands and/or antigens (see Fahmy, paragraph 0014) are another viable treatment for inflammatory diseases such as diabetes mellitus, multiple sclerosis, Sjogren’s syndrome, among 
There is no support in the instant specification that suggests that the instantly claimed invention will prevent any and all inflammatory bowel diseases, as a result, one with ordinary skill in the art would have to result to trial and error experimentation in order to practice the invention commensurate in scope with the claims. 

The amount of direction provided by the inventor: There is nothing in the instant specification that would indicate that the claimed invention would work to prevent any and all inflammatory bowel diseases. The instant specification gives various examples of how the nano-GOs and GQDs affect T cells as well as M1/M2 macrophages, however the instant specification does not provide direction for preventing any and all inflammatory bowel diseases. The direction of the inventions is leading towards is providing using the graphene nano-structures to treat inflammation from IBD, rather than prevent any and all inflammatory diseases. 

The presence or absence of working examples: All examples in the instant specification are drawn to in vitro setting or in mice. There are no examples in the instant specification that shows that the instant method would be successful in preventing or even treating any and all inflammatory bowel disease in subjects other mice or cells.  

The quantity of experimentation: Given that the instant claims encompass a method prevent any and all inflammatory bowel diseases using the graphene nano-structures as an active ingredient, one skilled in the art would have to undertake a burdensome amount of research to show that the claimed invention could prevent any and all inflammatory diseases. 

The relative skill of those in the art: the skill of one of ordinary skill in the art is very high, e.g., Ph.D. and M.D. level technology.

Claims 15, 17, 19-20, and 22 are rejected as they are dependent on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020) as evidenced by NPL1 (Shen et al., 2020; as referenced on PTO-892 of 01/21/2021).

In regards to claims 14, Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005). The carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, Tour teaches that the carbon material is oxidized via a plurality of functional groups, such as 
In regards to claims 19, Tour teaches that the carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, according to the teachings of Tour, the graphene quantum dot is an oxidized graphene quantum dot (see Tour, paragraph 0058) and NPL1 teaches that a graphene oxidized quantum dot has a thickness of about 3nm (see NPL1, abstract). 
In regards to claim 20, Tour teaches that the composition inhibits the production of pro-inflammatory cytokines such as IFN-γ (see Tour, paragraph 0084). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020).

The teachings of Tour have been described supra in regards to claims 14, and 19-20. 

Tour is silent on the method wherein the nano-GO has an average diameter of 15 to 50nm.
	


In regard to claim 17, Tour does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Tour with a reasonable expectation of success to obtain the method of using a graphene nano-structure with a diameter of 15nm to treat an inflammatory disease. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the .

Claims 14-15, 17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020) in view of US PGPUB 20130216581 A1 (Fahmy, 2013; as submitted on IDS of 05/22/2020) as evidenced by NPL2 (screenshot of https://www.mayoclinic.org/diseases-conditions/crohns-disease/symptoms-causes/syc-20353304, 2020; as referenced on PTO-892 of 01/21/2021).

The teachings of Tour have been described supra in regards to claims 14, 16-21.

Tour is silent on the method being used to treat Crohn’s disease or ulcerative colitis.

In regards to claims 14 and 22, Fahmy teaches a carbon nanotube-based composition for activating immune responses (see Fahmy, paragraph 0014). Fahmy teaches that carbon nano-tubes are graphene structures in a cylindrical shape (see Fahmy, paragraph 0070) which function as high surface area scaffolds for the attachment of antigens and/or T cell ligands (see Fahmy, abstract). The antigens may be of any autoimmune or inflammatory disease such as rheumatoid arthritis, diabetes mellitus, multiple sclerosis, myasthenia gravis, scleroderma, Sjogren’s syndrome, ulcerative colitis, Crohn’s disease, systemic lupus erythematosus, and autoimmune thyroiditis, among others (see Fahmy, paragraph 0116). 
In regards to claim 15, Fahmy teaches that the composition is used to treat Crohn’s disease, as such it would lead to recovering from or treating the symptoms of Crohn’s disease, including diarrhea, blood in stool, and weight loss (see NPL2).


It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
	In regards to applicant’s argument that the amendment of 04/22/2021 is able to overcome the rejection under 35 USC 112(a), examiner points out that claims 14-15, 17, 19-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being treating inflammatory bowel disease (IBD), does not reasonably provide enablement for preventing any and all inflammatory bowel diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained as the specification does not reasonably provide enablement for preventing any and all inflammatory bowel diseases.

Claim Rejections - 35 USC § 102
	In regards to the applicant’s argument that Tour does not describe a method for treating inflammatory bowel disease, examiner points out that Tour teaches that the inflammatory disease to be treated is colitis (see Tour, paragraph 0009). NPL3 (screenshot of https://www.gwhospital.com/conditions-services/digestive-disorder-center/colitis, 2021) teaches that colitis is characterized by the inflammation of the inner lining of the colon, which can be caused by inflammatory bowel disease. 

Applicant’s arguments with respect to reference Fahmy in the rejection under USC 102(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In regards to applicant’s argument that neither Tour neither Fahmy specifically describe the anti-inflammatory effect of nano-GO or GQD and that the present invention is the first to have found the therapeutic effect of the nano-GO or GQD on the inflammatory bowel disease and that the nano-GO or GQD has a different structure/property from PEG-HCC or carbon nanotubes, examiner points out that 
Further, in regards to the argument against Fahmy, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection was made with Tour in view of Fahmy, and thus it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the 

In regards to the argument that each carbon material has a different effect on inflammation, examiner points out that the claims as written only require the use of graphene nano-structure wherein the structure is nano-sized graphene oxide or a graphene quantum dot. Further, the method of claim 20 recites that the inflammation is inhibited by the expression or secretion of a proinflammatory cytokine, inhibition of myeloperoxidase activity, inhibition of Th1 differentiation or the Th1 response, promotion of T cell activity, upregulation of an M2b macrophage, or a combination thereof.  Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005). The carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, Tour teaches that the carbon material is oxidized via a plurality of functional groups, such as carboxyl groups, oxides, or hydroxyl groups (see Tour, paragraph 0007), which meets the definition of a graphene oxide as described in the specification as filed, page 5, lines 3-6. Further, Tour teaches that the composition inhibits the production of pro-inflammatory cytokines such as IFN-γ (see Tour, paragraph 0084). The limitations of the claims as written are met by Tour. Thus the rejections are maintained. 


Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611